DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 4 and 16 – 31 are objected to because of the following informalities:

Claim 1 recites the limitation "the quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a quality”;
Claim 1 recites the limitation "the quality" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a quality”;
Claim 16 recites the limitation "the quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a quality”;
Claim 16 recites the limitation "the quality" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a quality”;
Claim 31 recites the limitation "the quality" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a quality”;

Claim 1 recites the limitation "the communication network" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the communications network”;
Claim 16 recites the limitation "the communication network" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the communications network”;

Claim 2 recites the limitation "the end-to-end quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “an end-to-end quality”;
Claim 17 recites the limitation "the end-to-end quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “an end-to-end quality”;

Claim 20 recites the limitation "the first quality parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more first quality parameters”;

Claim 21 recites the limitation "the second quality parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more second quality parameters”;

Claim 4 recites the limitation "the codec bitrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a codec bitrate”;
Claim 19 recites the limitation "the codec bitrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a codec bitrate”;
Claim 26 recites the limitation "the codec bitrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a codec bitrate”;

Claim 25 recites the limitation "inputs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the inputs”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 16 – 22, and 24 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makagon (U.S. Pat. No. 10,326,879) (System and Method for Evaluating the Quality of a Communication Session)

1.1	Regarding claim 1, Makagon discloses a method performed by a node of a communications network, for monitoring the quality of one or more media streams transmitted over the communication network, the communications network comprising a radio access network (Fig. 1; col. 4, lines 34 – 36 “devices 102 and 103 can be communicatively coupled to the communication system 100 … cellular networks, wireless networks, …”) and a core network (Fig. 1; col. 4, lines 40 – 41 “… the network can be a local area network (LAN), a wide area network (WAN) … device 106 is connected to the communication system 100 by a public switched telephone network (PSTN) …”), the method comprising:
obtaining first values for one or more first quality parameters of a media stream, the media stream being transmitted from a sending device to a terminal device via at least the core network and the radio access network (col. 5, lines 28 – 39), the first values being measured by a core network node of the core network monitoring the media stream prior to transmission of the media stream to the terminal device via the radio access network (col. 3, lines 9 – 18; col. 5, lines 50 – 58; col. 6, lines 32 – 37);
applying a model trained using a machine-learning algorithm to the first values (Fig. 1, item 120; col. 3, lines 1 – 5; col. 6, lines 37 – 47; col. 11, lines 19 – 24; col. 11, lines 31 – 33); and
obtaining, from the model, second values for one or more second quality parameters of the media stream, the second values being representative of the quality of the media stream at least as transmitted via the radio access network (col. 6, lines 37 – 58 “The communication system 100 can obtain the quality data from the devices 102, 104, and 106 and the nodes 112 and 114. In embodiments where there is a PSTN gateway node, the system 100 can also obtain quality data from the PSTN gateway node for sessions that involve routing session data over the PSTN. The communication system 100 can use the quality data to generate model input for the quality score machine learning model 120 of the communication system 100 in order to generate estimated quality scores for at least a portion of a communication session.  More specifically, in some embodiments the quality score machine learning model 120 is configured to receive a model input that includes the quality data for the nodes along the communication path and to process the model input to generate an estimated quality score for the entire communication session.  In some other embodiments, the quality score machine learning model 120 is configured to receive a model input that includes quality data that is relevant to a portion of the communication session and to process the model input to generate an estimated quality score for the portion of the communication session. For example, the portion may be a stream or a leg of the communication session. In these embodiments, the system 100 can generate an overall estimated quality score for the session or for a larger portion of the session …”; col. 11, line 65 – col. 12, line 1 “… The communication system can use the estimated quality scores that characterize a leg of a communication path to generate an overall quality score for the communication session …”).
1.2	Per claim 16, Makagon discloses a node for a communications network, configured to monitor the quality of one or more media streams transmitted over the communication network, the communications network comprising a radio access network and a core network, the node comprising processing circuitry and a computer-readable medium comprising instructions which, when executed by the processing circuitry, cause the node to:
obtain first values for one or more first quality parameters of a media stream, the media stream being transmitted from a sending device to a terminal device via at least the core network and the radio access network, the first values being measured by a core network node of the core network monitoring the media stream prior to transmission of the media stream to the terminal device via the radio access network (col. 3, lines 9 – 18; col. 5, lines 50 – 58; col. 6, lines 32 – 37);
apply a model trained using a machine-learning algorithm to the first values (Fig. 1, item 120; col. 3, lines 1 – 5; col. 6, lines 37 – 47; col. 11, lines 19 – 24; col. 11, lines 31 – 33); and
obtain, from the model, second values for one or more second quality parameters of the media stream, the second values being representative of the quality of the media stream at least as transmitted via the radio access network (col. 6, lines 37 – 58; col. 11, line 65 – col. 12, line 1).
1.3	Regarding claim 17, Makagon discloses the node according to claim 16, wherein the second values are representative of the end-to-end quality of the media stream between the sending device and the terminal device (Fig. 1; col. 6, lines 42 – 47 “More specifically, in some embodiments the quality score machine learning model 120 is configured to receive a model input that includes the quality data for the nodes along the communication path and to process the model input to generate an estimated quality score for the entire communication session.”; col. 11, line 65 – col. 12, line 1 “The communication system can use the estimated quality scores that characterize a leg of a communication path to generate an overall quality score for the communication session …”).
1.4	Per claim 18, Makagon teaches the node according to claim 16, wherein the first values are representative of the quality of the media stream between the sending device and the core network node (col. 6, lines 33 – 41 “The communication system 100 can obtain the quality data from the devices 102, 104, and 106 and the nodes 112 and 114. In embodiments where there is a PSTN gateway node, the system 100 can also obtain quality data from the PSTN gateway node for sessions that involve routing session data over the PSTN. The communication system 100 can use the quality data to generate model input for the quality score machine learning model 120 of the communication system 100 in order to generate estimated quality scores for at least a portion of a communication session.”; col. 11, line 65 – col. 12, line 1 “The communication system can use the estimated quality scores that characterize a leg of a communication path to generate an overall quality score for the communication session …”).
1.5	Regarding claim 19, Makagon discloses the node according to claim 16, wherein the one or more first quality parameters comprise the codec bitrate (Fig. 2, item 224; col. 9, lines 10 – 15; col. 9, lines 37 – 43).
1.6	Per claim 20, Makagon teaches the node according to claim 16, wherein the first quality parameters comprise one or more of: jitter and packet loss (col. 12, lines 13 – 22 “the quality data used to generate the first model input can include … a variation in jitter between the first communications device and the node … an amount of packets lost in transit between the first communications device and the node …”).
1.7	Regarding claim 21, Makagon discloses the node according to claim 16, wherein the second quality parameters comprise one or more of: jitter, packet loss and delay (col. 12, lines 23 – 30 “For example, the quality data used to generate the second model input can include a delay in the session data sent from the node to the first communications device, a variation in jitter between the node the second communications device, an amount of packets lost in transit between the node and the second communications device, and a MOS score associated with the leg”).
1.8	Per claim 22, Makagon teaches the node according to claim 16, wherein the node is further caused to:
obtain training data comprising training values for the one or more first quality parameters and corresponding training values for the one or more second quality parameters, the training values for the one or more first quality parameters and the one or more second quality parameters being measured by the core network node monitoring reporting messages from the terminal device in respect of the media stream (col. 12, lines 10 – 30 “first model input … second model input …”; col. 15, lines 46 – 55 “… first model input … second model input …”); and
train the model using the machine-learning algorithm based on the training data (col. 13, lines 20 – 35 “train the quality score machine learning model …”; col. 12, lines 10 – 30).
1.9	Regarding claim 24, Makagon discloses the node according to claim 16, wherein inputs to the model are based on the first values and the second values (col. 12, lines 31 – 38 “The communication system can use both estimated quality scores to determine an overall estimated quality score for the communication session.”; col. 12, lines 10 – 30).
1.10	Per claim 25, Makagon teaches the node according to claim 24, wherein inputs to the model are based on the first values and the second values such that the model operates on a difference between the first and second values (col. 11, lines 7 – 14 “the quality data can include a difference in session data received by a node or communications device and session data sent to the node or communications device …”; col. 12, lines 10 – 30).
1.11	Regarding claim 26, Makagon discloses the node according to claim 16, wherein a frequency with which the first values are obtained varies as a function of changes in the codec bitrate of the media stream (Fig. 2, items 222, 224, 228; col. 9, lines 10 – 15 “The user interface 200 further includes the codecs chart 224  that divides the total number of communication sessions into communication sessions that used one of the following subgroups of codecs: OPUS, PCMU, G722, G729, or an unknown codec.”; col. 9, lines 37 – 43 “Although not labeled, the codecs chart 224 … can also include bars, like the bars 222a, 222b, and 222c, that show a representation of the number of communications sessions of a certain subgroup, the number of good quality communication sessions per subgroup, and the number of bad quality communication sessions per subgroup”; col. 6, lines 15 – 20 “the quality data can include information related to the number of packets sent and received by one or more of the nodes during the communication session” (clearly the charts of Figure 2 and the cited language imply that frequency with which values are obtained (“number of packets sent”) varies as a function of changes in the codec bitrate (subgroups of codecs: OPUS, PCMU, G722, G729”)).
1.12	Per claim 27, Makagon teaches the node according to claim 26, wherein the frequency increases as the codec bitrate of the media stream changes (Fig. 2, items 222, 224, 228; col. 9, lines 10 – 15; col. 9, lines 37 – 43; col. 6, lines 15 – 20).
1.13	Regarding claim 28, Makagon discloses the node according to claim 16, wherein the media stream utilizes a transport-layer protocol which does not comprise a mechanism for retransmitting erroneous or missing data packets (col. 12, lines 9 – 30).
1.14	Per claim 29, Makagon teaches the node according to claim 16, wherein the media stream utilizes real-time transport protocol, RTP (col. 4, lines 19 – 29 “… using the Real-Time Transfer Protocol (RTP) …”).
1.15	Regarding claim 30, Makagon discloses the node according to claim 16, wherein the sending device is one of: a wireless device; and a media source node (Fig. 1, item 106; col. 4, lines 13 – 21 “users of devices 102, 104, 106 … The communications devices can be any device that can send and receive dat6a to and from another device.  For example, the communications devices can include mobile devices, e.g., smartphones or tablet computers, …”).
1.16	Per claim 31, the rejection of claim 1 under 35 USC 102 applies (paragraph 1.1 above).
1.17	Regarding claims 2 – 4, the rejection of claims 17 – 19 under 35 USC 102 applies (paragraphs 1.3 – 1.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Makagon et al. (U.S. Pat. Pub. No. 10,326,879) in view of Vasseur et al. (U.S. Pat. Pub. No. 2020/0389390)

2.1	Regarding claim 23, Makagon does not explicitly disclose the node according to claim 22, wherein the reporting messages are configured according to a real-time transport control protocol, RTCP.
Makagon does disclose that the media stream utilizes real-time transport protocol, RTP (col. 4, lines 19 – 29 “… using the Real-Time Transfer Protocol (RTP) …”); quality of service utilization (Fig. 5; col. 13, lines 40 – 44); and utilization of quality data related to a quality of a communication session (Abstract “obtaining, from each of a plurality of communication nodes along the communication path, quality data relating to a quality of a communication session at the communication node”).
Vasseur discloses the node according to claim 22, wherein the reporting messages are configured according to a real-time transport control protocol, RTCP (paragraph 84 “device 308 may periodically send increasingly larger amounts of traffic to the tail-end router, while measuring key metrics such as loss, latency, and jitter of BFD probes or other protocols such as RTCP …”; paragraph 85).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the RTCP of Vasseur in Makagon in order to properly monitor the transmission and QoS of streaming media and provide data on the quality of service in media transmission and the quality data relating to a quality of a communication session.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/